Citation Nr: 1804494	
Decision Date: 01/24/18    Archive Date: 02/05/18

DOCKET NO.  14-09 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Berry, Counsel



INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the record, the Board finds that additional development is warranted in order ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim.  38 U.S.C. § 5103A (West 2012); 38 C.F.R. § 3.159.

The Veteran states that he is entitled to service connection for PTSD and other psychiatric disorders as a result of his military service.  Specifically, he states he was put in harm's way during his service in Vietnam and introduced to a hostile environment.  He described having to deal with decayed corpses and fears of being the next casualty.  See March 2014 VA Form 9.

VA treatment records dated from March 2009 show the Veteran was diagnosed with provisional PTSD (most likely); adjustment disorder with mixed features of anxiety and depression due to medical co-morbidities; and, cognitive disorder, not otherwise specified (NOS).  See January 2104 Little Rock VA Medical Center (VAMC) Progress Notes, Legacy Content Manager (LCM).

The Veteran also presented to a VA examination in March 2011.  At that time, the examiner determined the Veteran did not meet the criteria for PTSD, but did provide a diagnosis of depressive disorder, not otherwise specified.  However, the examiner failed to provide an etiological opinion for the diagnosed depressive disorder as to whether it is related to the Veteran's military service and, specifically, a result of events which occurred therein.  Given the uncertainty of the diagnosis provided in the Veteran's progress notes, as well as the failure of the March 2011 examiner to provide an etiology opinion, remand is warranted for a medical examination, which would provide the Board with sufficient information to make an informed decision on this claim.  As such, the Veteran should be scheduled for another examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Finally, any additional VA or private treatment records relevant to the claims currently on appeal should be obtained for consideration.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any additional VA records from January 2014 or private treatment records relevant to the Veteran's claims of entitlement to service connection for psychiatric disabilities.  All reasonable attempts should be made to obtain such records.  

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).
 
2.  After obtaining any outstanding records, the Veteran should be afforded an examination by a qualified professional, to determine the current nature and etiology of all diagnosed psychiatric disorders.  The claims file, to include a copy of this Remand, must be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

The examiner is to identify any current psychiatric disorders found to be present on examination.  For each currently diagnosed psychiatric disorder, the examiner is to offer an opinion as to whether it is at least as likely as not that such disorder had onset in service or, is otherwise related to the Veteran's military service.  A diagnosis of PTSD must be ruled in or excluded.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).





_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




